IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                 _____________________                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-30652                           May 8, 2019
                                _____________________
                                                                         Lyle W. Cayce
                                                                              Clerk
JAMES A. LATIOLAIS,
                                                             Plaintiff - Appellee
v.

HUNTINGTON INGALLS, INCORPORATED, formerly known as
Northrop Grumman Shipbuilding, Incorporated, formerly known as
Northrop Grumman Ship Systems, Incorporated, formerly known as
Avondale Industries, Incorporated,
                                                 Defendant - Appellant

                              __________________________

                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                            __________________________

                    ON PETITION FOR REHEARING EN BANC

                (Opinion March 11, 2019, 5 Cir., 2019, 918 F.3d 406)

Before STEWART, Chief Judge, JONES, SMITH, DENNIS, OWEN, ELROD,
SOUTHWICK, HAYNES, GRAVES, HIGGINSON, COSTA, WILLETT, HO,
DUNCAN, and OLDHAM, Circuit Judges. 1

BY THE COURT:

        A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,



 1   Judge Engelhardt is recused and did not participate in this decision.
                                    No. 18-30652

      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.